DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 11, and 19 are amended. Claims 8 and 9 are cancelled.
Claims 1-7 and 10-20 are pending for examination below.

Terminal Disclaimer
The terminal disclaimers filed on 12 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending applications 16/877,403 and 16/586,981 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Arguments
Applicant’s arguments and amendments with respect to the drawing objections, specification objection, double patenting rejections, and 112(b) rejections have been fully considered and are persuasive. The drawing objections, specification objection, double patenting rejections, and 112(b) rejections have been withdrawn. 
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive.

In response, the Examiner respectfully disagrees. While Stine does include chromium oxide in the list of support options, Stine also teaches that the catalyst preferably comprises an alumina (aluminum oxide) support (paragraph [0068]). When the support is alumina alone, as preferred, the catalyst is free from chromium as claimed. Additionally, Stine teaches that the catalyst comprises a Group VIII metal or mixture (paragraph [0056]). While Stine does teach that platinum is preferred, Stine also lists many other metals from Group VIII, including palladium, iridium, rhodium, osmium, and ruthenium (paragraph [0056]). Thus, Stine clearly considers embodiments where the catalyst comprises a metal other than platinum, thus being free of platinum as claimed. Also, patents are relevant for all they contain, and disclosed examples and preferred embodiments do not constitute a teaching away from non-preferred embodiments (See MPEP 2123). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any Group VIII metal, and when the support is alumina and the metal is any metal other than platinum, the catalyst is free of platinum and chromium as claimed. Applicant has not provided any evidence that the absence of chromium and platinum is critical or unexpected over any other metals, and thus the combination remains obvious.
	Applicant also argues on page 12 that Simanzhenkov does not teach the claimed catalyst because Simanzhenkov requires metals in its catalyst which are not recited in the claims.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stine et al. (US 2014/0371504) (cited on IDS 09/10/2020).
With regard to claims 1 and 3-5, Stine teaches a process for dehydrogenation of propane to propene (instant claims 3-5) (paragraph [0001]) comprising contacting a catalyst with the feed comprising a paraffin in a reactor (paragraph [0024]), where the catalyst preferably comprises an alumina (aluminum oxide) support (paragraph [0068]). When the support is alumina alone, as preferred, the catalyst is free from chromium as claimed. Stine teaches that the catalyst comprises a Group VIII metal (paragraph [0053]). When the Group VIII metal is palladium, iridium, rhodium, osmium, or ruthenium as listed in paragraph [0056], then the catalyst is free from platinum as claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any of the noble metals other than platinum as the Group VIII metal because Stine generally teaches the Group VIII metal and lists multiple different metals which are considered to be equivalent to each other, absent any evidence to the contrary. Stine further teaches that the feed has a linear velocity of 1 m/s to 20 m/s (paragraph [0028]) and that the reactor can be 21.2 m in height (paragraph [0086]). Thus, the residence time of the feed in contact with the catalyst is calculated to be 1.06 to 21.2 seconds, which is within the range of 0.05 seconds to 10 minutes.
	With regard to claim 2, Stine teaches that the reactor is a riser reactor (paragraph [0086]).
With regard to claim 6, Stine teaches that the temperature is 550-650°C (paragraph [0029]), which is within the range of 500 to 800°C of instant claim 6.
With regard to claim 10, Stine teaches that the feed further comprises a diluent (paragraph [0027]).
With regard to claims 11, 12, 17, and 20, Stine teaches a process for dehydrogenation (paragraph [0001]) comprising the following steps:
a) contacting a catalyst with the feed comprising a paraffin which is propane (paragraph [0001]) in a reactor (paragraph [0024]), where the catalyst comprises an alumina (metal oxide) support (paragraph [0068]). When the support is alumina alone, as preferred, the catalyst is free from chromium as claimed. Stine teaches that the catalyst comprises a Group VIII metal (paragraph [0053]). When the Group VIII metal is palladium, iridium, rhodium, osmium, or ruthenium as listed in paragraph [0056], then the catalyst is free from platinum as claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any of the noble metals other than platinum as the Group VIII metal because Stine generally teaches the Group VIII metal and lists multiple different metals which are considered to be equivalent to each other, absent any evidence to the contrary.
b) providing an effluent from a separator to a quench tower (instant claim 17) (paragraph [0032]).
c) contacting the effluent with water (instant claim 20) to produce a stream comprising water and catalyst fines (slurry claim 12) and a cooled stream comprising hydrocarbons (paragraph [0033]).
	With regard to claim 13, Stine further teaches filtration to separate the fines from the water (slurry) (paragraph [0033]).
With regard to claim 18, Stine teaches that the quench tower comprises separating the gas product from the water (liquid) (paragraph [0050]). 
With regard to claim 19, Stine teaches that the water can be continuously recycled to the quench tower (paragraph [0050]). 
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Simanzhenkov et el. (US 2017/0210685) (cited on IDS 09/10/2020).
With regard to claims 1 and 3, Simanzhenkov teaches a method for dehydrogenation of paraffins (paragraph [0001]) comprising contacting ethane (claim 3) with a catalyst in a reactor (paragraph [0028]) where the residence time of the feed is 0.002 to 10 seconds (paragraph [0029]) and the catalyst is a metal oxide catalyst (paragraph [0027]). The residence time overlaps the claimed residence time of 0.05 seconds to 10 minutes of instant claim 1. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Stine further teaches that the catalyst comprises a support selected from silicon dioxide, aluminum oxide, titanium dioxide, zirconium dioxide, lanthanum oxide, cerium dioxide, zinc oxide, and yttrium oxide (paragraph [0052]) and that the catalyst comprises a mixed metal oxide, where platinum and chromium are absent from the list of metals possible for the catalyst (paragraph [0027]). Simanzhenkov further does not teach adding any additional metals to the catalyst. Thus, one of ordinary skill in the art would reasonably conclude that the catalyst of Simanzhenkov is substantially free of platinum and chromium, absent any evidence to the contrary. 
With regard to claim 2, Simanzhenkov teaches that the reactor is a riser reactor (paragraph [0034]).
With regard to claims 4 and 5, Simanzhenkov teaches that the dehydrogenation produces ethylene (paragraph [0118]).
With regard to claim 7, Simanzhenkov teaches that the pressure is 3.447 to 689.47 kPa (0.003 to 0.689 MPa) (paragraph [0029]). This overlaps the range of 0.01 to 0.02 MPa of instant claim 7. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stine et al. (US 2014/0371504) (cited on IDS 09/10/2020) as applied to claims 11-13 above, and further in view of Tallman et al. (US 7,011,740) (cited on IDS 09/10/2020).
With regard to claim 14, Stine teaches the method above, where the water and fines (slurry) are filtered to recover the catalyst fines (paragraph [0033]).
Stine does not specifically teach the method of filtration.
Tallman teaches a method for recovering catalyst from a light effluent comprising gases (column 1, lines 6-7, Abstract). Tallman further teaches continuously filtering catalyst fines from a slurry, while a second filter in parallel with a first filter is in backflushing mode to remove the separated metal oxide catalyst fines (column 8, lines 4-20). Tallman also teaches that the filtration eliminates catalyst losses in the effluent gas (column 2, lines 18-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention continuous filtration as taught by Tallman for the filtration of Stine, in order to eliminate catalyst losses in the effluent gas (column 2, lines 18-20).
	With regard to claim 15, Tallman further teaches that the filtration comprises periodically alternating the first and the second filters between filtration and backflushing modes (column 3, lines 8-10).
	With regard to claim 16, Tallman further teaches that the catalyst fines are accumulated in a slurry drum (catalyst accumulator) (column 8, lines 7-8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772